DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
As a result of the Amendment filed on September 14, 2021, claims 1, 2, 5, 8, 9, 12 and 15 are pending. Claims 1, 2, 5, 8, 9 and 12 are amended. Claims 3-4, 6-7, 10-11 and 13-14 are either canceled or previously canceled. 

Allowable Subject Matter
Claims 1, 2, 5, 8, 9, 12 and 15 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding independent claim 1, the prior art of record does not disclose an electronic device comprising the combination of:
a processor configured to: 
 control the communication module to acquire, from the external electronic device, via the communication link, at least one resolution supported by the external electronic device;
select a resolution among the at least one resolution for sharing the screen supported in common by the electronic device and the external electronic device, wherein the selected resolution corresponds to a second aspect ratio; 

control the communication module to transmit, to the external electronic device, via the communication link, the data and the selected resolution for use by the external electronic device in displaying the data at the selected resolution; -2-JO et al. Application No. 16/497,960 Response to Office Action dated June 14, 2021 
based on a user input for changing the second aspect ratio to the first aspect ratio, control the display to display the screen, the screen including data according to the first aspect ratio; and
 control the communication module to transmit, to the external electronic device, via the communication link, the data for use by the external electronic device in displaying the data at the selected resolution, wherein black bars are placed at top and bottom sides of a screen of the external display.

As argued by Applicant, the previously cited references of Choi (US 2011/0283334 A1) and Bertz  (US 9,880,799 B2) does not teach an electronic device displaying a screen, the screen including data according to the first aspect ratio based on a user input for changing the second aspect ratio to the first aspect ratio, as claimed. Furthermore the art of record does not show the amended feature of “control the communication module to transmit, to the external electronic device, via the communication link, the data for use by the external electronic device in displaying the data at the selected resolution, wherein black bars are placed at top and bottom sides of a screen of the external display.” (Applicant Remarks at pgs. 8-9). 



Claim 8 is an independent claim for a method of an electronic device comprising similar functional limitations as that of claim 1. Thus, claim 8 is allowed for the same reasons as claim 1 above. The remaining claims are dependent off of claim 1 or claim 8 and are allowed as a result of their dependencies. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”














Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KWIN XIE whose telephone number is (571)272-7812.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571)272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KWIN XIE/Primary Examiner, Art Unit 2626